Case 1:18-cv-00930-JTN-ESC ECF No. 34-2 filed 05/21/19 PagelD.193 Page1of5

EXHIBIT 2
Case 1:18-cv-00930-JTN-ESC ECF No. 34-2 filed 05/21/19 PagelD.194 Page 2of5

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

BRIAN [MICHAEL] ALEXANDER,
Plaintiff,
Hon. Janet Neff
~V~
File No. 1:18-cv-930
STEVEN J. KWASNIK and

 

ANNIE HARRISON,

Defendants.

/

J. Nicholas Bostic (P40653) Bonnie G. Toskey (P30601)
Attorney for Plaintiffs Sarah K. Osburn (P55539)
909 N. Washington Ave. Cohl, Stoker & Toskey
Lansing, Mi 48906 Attorneys for Defendants
(517) 706-0132 601 N. Capitol Avenue

Lansing, MI 48933
(517) 372-9000
btoskey@cstmlaw.com
glove@cstmlaw.com

 

AFFIDAVIT OF STEVEN J. KWASNIK

Steven J. Kwasnik, being first duly swom, avers as follows:

1. | make this affidavit on the basis of personal knowledge, and am
competent to so testify if called as a witness at a trial or hearing.

2. | am, and at all relevant times was, an attorney in good standing, duly
licensed to practice law in the State of Michigan, and serving as an assistant prosecutor
for the Ingham County Prosecuting Attorney.

3. Ingham County Assistant Prosecuting Attorney Debra Rousseau reviewed

and approved the Ingham County Sheriffs Office warrant request for Brian Alexander
Case 1:18-cv-00930-JTN-ESC ECF No. 34-2 filed 05/21/19 PagelD.195 Page 3of5

and initiated the filing of formal charges. Ingham County Prosecutor's Office warrant
procedure required the review and approval of a second Assistant Prosecuting Attorney,
which review and approval was provided by Unit Chief Michael Cheltenham.

4, On January 13, 2015 Brian Michael Alexander was charged with four (4)
counts of 2nd degree criminal sexual conduct under MCL 750.520c(1 \(b) (victim at least
13 but less than 16 years of age).

5. After the warrants were issued, | was assigned to handle the prosecution
of Brian Michael Alexander.

6. To the extent various ancillary details of the victim’s version of key
felonious events subsequently evolved during the course of the prosecution, no such
alteration was, in my professional judgment as a sworn prosecuting attorney, material,
as the victim never retracted or in any way recanted her claim that Brian Michael
Alexander repeatedly sexually assaulted her on at least four (4) different occasions, and
none of the minor discrepancies in the victim’s recollection of the school day events
which led up to the assaults, nor any of the plethora of claims by Brian Alexander and
the victim’s mother about the victim’s supposed history of dishonesty, swayed my
professional opinion that the charges were valid. The minor discrepancies in the victim's
clarifications were well within the normal range of that of a victim recounting events
which occurred two or three years prior involving trauma.

7. The claim of Brian Michael Alexander that Deputy Harrison was present
with me on August 25, 2015 at a trial preparation meeting with the victim is without

basis in fact.
Case 1:18-cv-00930-JTN-ESC ECF No. 34-2 filed 05/21/19 PagelD.196 Page 4of5

8. It was at this trial preparation meeting that the victim speculated on the
schoo! day events leading up to the last assault. | was present to meet with the victim,
along with Ingham County Victim Rights Specialist Marissa Berry in a final trial
preparation meeting. | walked the victim through the courtroom, reviewed photos of the
crime scene and emphasized the importance of answering every question fully,
completely and honestly. The victim consistently appeared as though she did not have
a clear recollection of the events of the schoo! day on the day of the last assault other
than she remembered that she was not feeling well and that was why she was in
Plaintiffs bed when the assault occurred. | asked the victim about her school
attendance records which had also been received by Plaintiff's then defense attorney in
an attempt to clarify her testimony. She appeared genuinely uncertain and then
responded with. uncertain answers using terms like “I think’, “maybe,” and “I might
have”. Regardless, the victim’s language pattern and usage was consistent with the
way she normally spoke and described events.

9. The victim testified at trial on direct examination about her school
attendance on the day of the last assault and was subject to cross-examination on the

same. The victim again used word choices consistent with the way she normally spoke

to describe the events.

10. After the Michigan Supreme Court’s Order of Remand and Judge
Collette’s second Order for New Trial, based on newly discovered evidence, the Ingham
County Prosecuting Attorney, after consultation with the victim, determined not to
pursue a second criminal trial at that time. | was not involved with the decision to

dismiss the charges.
‘Case 1:18-cv-00930-JTN-ESC ECF No. 34-2 filed 05/21/19 PagelID.197 Page5of5

11. In asking the Ingham County Circuit Court to dismiss the charges, the
Ingham County Prosecuting Attorney's Office, did not thereby suggest, admit, or in any
way concede that Brian Alexander was innocent, nor did the Ingham County
Prosecuting Attorney's Office seek or obtain a dismissal with prejudice. The Order of
Dismissal does not preclude a renewal of the prosecution at a later time within the
period of limitations.

Further affiant says naught.

AQ fh

Steven J. KWasnik

Subscribed and sworn before me this I6 day of March, 2019.

 

| Febecea Tay Ie

Notary Public

REBECCA R, TAYLOR
NOTARY PUBLIC - STATE OF MICHIGAN
ity C COUNTY OF EATON
'y Commission Expires Feb: 11,
Actingin the County off tay Yaa
